Citation Nr: 0502004	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  04-16 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1985 to July 
1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In November 2004, a hearing was held before the undersigned 
Veterans Law Judge at the Board, in Washington, DC.  


REMAND

Given a review of the testimony presented at the November 
2004 hearing, the Board concludes that this case must be 
remanded in order to assure compliance with the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000).  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2003)); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004)).  In particular, additional development must be 
undertaken to obtain the veteran's service medical records.  

The Board notes that extensive efforts have been undertaken 
to obtain the service medical records, and that the veteran 
was issued a letter in February 2003 that included a partial 
list of alternative documents which can be substituted for 
service medical records.  However, in light of the fact that 
the record reveals consistent references to knee surgery in 
1987 at the Darnell Hospital in Fort Hood, Texas, from the 
time of a July 1989 examination conducted for Reserve 
purposes to the November 2004 hearing, the RO upon remand 
will be requested to contact that medical facility to attempt 
to obtain any pertinent records from this facility that may 
be available.  The veteran also testified at his November 
hearing that he would possibly be able to submit a statement 
from his ex-wife that would support his claim, and this 
remand will afford the veteran the opportunity to provide 
such a statement prior to the final adjudication of his claim 
by the Board.    

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part.  

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and 
any other applicable legal authority.  This 
should include reminding the veteran that he 
may submit any statements from persons, such 
as his ex-wife, who can support his 
assertions with regard to the nature of the 
claimed in-service knee disability, and 
conducting any additional efforts to obtain 
the veteran's service medical records deemed 
appropriate.  

2.  The RO should contact the Darnell 
Hospital at Fort Hood, Texas, to determine 
whether there are any reports from knee 
surgery performed on the veteran in 1987, 
which the veteran testified occurred within a 
"couple of months" after April 1987.  

3.  If the above development yields any 
service medical records documenting knee 
surgery or any pathology or symptomatology 
involving the knees, the veteran should be 
scheduled for an appropriate VA examination 
to determine whether a current knee 
disability is etiologically related to any 
such symptomatology or pathology. 

a.  The claims file, to include any 
evidence obtained as a result of the 
development requested above, should be made 
available to the examiner in conjunction 
with the examination.

b.  The examiner, based upon review of the 
relevant evidence in the claims file and a 
clinical evaluation of the veteran, should 
be requested to provide an opinion as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran has a current 
knee disability (of either knee, or of both 
knees) that is the result of a disease or 
injury which was incurred in service (or is 
the result of a pre-existing knee 
disability which was permanently aggravated 
or worsened by service), or whether an in-
service cause or aggravation of a current 
knee disability is unlikely (i.e., less 
than a 50-50 probability).

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

4.  Following the completion to the extent 
possible of the development requsted above, 
the RO should readjudicate the claim on 
appeal.  If this claim is denied, the veteran 
and his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC should include a summary of the 
evidence and discussion of all pertinent 
regulations, including the evidence obtained 
as a result of the development requested 
above and the VCAA.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



